                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Donna Owens,                            )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )             1:20-cv-00014-DSC
                                         )
                   vs.                   )
                                         )
 Andrew M. Saul,                         )
                                         )
             Defendant.                  )


DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on December 8, 2020.

                                                December 8, 2020




        Case 1:20-cv-00014-DSC Document 19 Filed 12/08/20 Page 1 of 1
